I congratulate you, Sir, on 
being elected as the President of the General Assembly 
at its sixty-ninth session. We wish you success and 
assure you of our fullest cooperation.

The theme for this session “Delivering on and 
implementing a transformative post-2015 development 
agenda”, is timely. The world has undergone many 
changes since the United Nations was created, and 
since the year 2000 much progress has been made 
towards achieving the Millennium Development Goals. 
However, there are multiple challenges that still remain 
to be addressed. The moral and practical importance of 
creating an equitable world and a sustainable planet for 
this purpose cannot be ignored.

The Commonwealth, of which Sri Lanka is the current 
Chair-in-Office, accounts for more than one-quarter 
of the United Nations membership. In November 2013 
the Commonwealth Heads of Government agreed 
in Colombo to contribute to the process of evolving 
the new post-2015 global development agenda. They 
have endorsed the central focus on the eradication 
of extreme poverty and reaffirmed commitments to 
sustainable development. The perspective on the post-
2015 development agenda is based on shared values 
and principles contained in the Commonwealth Charter 
and individual experiences. The Commonwealth 
leaders encourage others to approach the forthcoming 
intergovernmental negotiations in a collaborative spirit 
to achieve a balanced post-2015 development agenda.

Reducing inequality within and among countries 
is one of the most transformative goals that have been 
proposed by the Open Working Group on Sustainable 
Development Goals. We hope that this goal will serve 
to enhance the voice and representation of developing 
countries in decision-making. The post-2015 agenda 
must focus on implementation. Achieving the 
sustainable development goals would be impossible 
without the political will and dedication of all countries. 
It must be ensured that the failure of the developed 
countries to fulfil Millennium Goal 8 that called for a 
global partnership for development is not repeated. 

In determining goals, countries must not be 
deprived of policy space to set their own domestic 
priorities. Instead of asking countries to reprioritize 
domestic spending, the focus should be on a 
strengthened partnership between developed and 
developing countries, backed by sincere commitment. 
That is essential for countries in the South to access 
financial resources and technology that are essential for 
capacity building. It is vital that we also address 
structural obstacles and political barriers that prevented 
the realization of the Millennium Development Goals, 
such as unfair trade and investment rules. Creating 


a supportive international economic environment, 
enhanced investment flows, including from multilateral 
development banks, and an open multilateral trading 
regime, are important.

The role of the United Nations in advancing 
international peace, security and prosperity is crucial 
in the contemporary world. However, in order to gain 
the confidence and good will of the international 
community as a whole, one of the essential requirements 
is consistency of standards across the board without 
any perception of selectivity or discrimination. It is in 
this context that the current functioning of the system 
needs examination in order to enhance its credibility. 
Human rights are used as a tool to implement motivated 
agendas with no understanding or appreciation of 
the complexity of issues in the countries concerned. 
Human rights should be recognized by all as a moral 
and ethical concept rather than as a political tool. 
External intervention without adequate consideration 
of the structures in a society and cultural traditions 
of countries where such intervention takes place, 
inevitably results in destabilization, which is very much 
in evidence today in most parts of the world.


Post-conflict Sri Lanka has also become an 
unfortunate victim of ill-conceived agendas of some 
in the Human Rights Council who pay scant regard 
to the substantial progress achieved by Sri Lanka in 
reconstruction, rehabilitation and reconciliation within 
a short span of five years. There is an obvious lack 
of balance and proportion in the manner in which my 
country is being targeted today, disregarding these 
significant achievements. That is in sharp contrast to 
the approach to deeply disturbing situations involving 
humanitarian emergencies elsewhere.

If multilateralism is to remain relevant and 
effective, reform of the institutions concerned is 
essential. To be successful this process must involve 
de-politicization of the United Nations systems and 
mechanisms and they must stop being a hostage to 
different forms of funding. United Nations bodies must 
find ways to work with governments through dialogue, 
greater understanding of situations, and cooperation, 
including assistance to strengthen national institutions. 
This approach, instead of strong-arm tactics, must form 
the heart of multilateral diplomacy in the search for 
sustainable solutions to global challenges.

The seventieth year of the United Nations in 2015 
also marks the tenth anniversary of the 2005 World 
Summit where global leaders agreed to support early 
reform of the Security Council. Concrete results in this 
regard should be achieved next year at least.

Climate change is one of the defining challenges of 
our times. A robust global response needs to be arrived 
at in 2015 on the basis of equity and the principle of 
common but differentiated responsibilities.

The increase in violence in the Middle East is 
deeply distressing. I reiterate Sri Lanka’s support for 
the early realization of a sovereign, independent, viable 
and united State of Palestine, existing within secure 
and recognized borders, side by side and at peace 
with Israel. We look forward to welcoming Palestine 
as a full Member of the United Nations at the earliest. 
The international community must assist Palestine to 
rebuild the country.

Sri Lanka firmly believes in the need for solidarity 
between Asia and Africa. Admiring the efforts of the 
people of Africa to achieve socioeconomic development, 
Sri Lanka has begun a process of reaching out to 
countries in Africa for an exchange of knowledge and 
expertise in areas of importance. The international 
community must strongly support the early eradication 
of deadly diseases in Africa.

Sri Lanka remains committed to supporting all 
multilateral efforts to counter terrorism deriving from 
extreme ideologies impacting on people across national 
frontiers. Terrorism continues to be a grave threat to the 
security and stability of nations throughout the globe. 
Having suffered at the hands of terrorism, Sri Lanka 
knows well its drastic impact on societies, communities 
and institutions founded on democratic traditions and 
ideals. The international community must strengthen 
multilateral action on terrorism, including the early 
finalization and adoption of the United Nations 
Comprehensive Convention on International Terrorism.

Sri Lanka is also committed to supporting all 
multilateral efforts to counter terrorism financing, 
piracy and all forms of international organized crime. 
We wish to recall our appeal to the international 
community not to support terrorist groups in any way, 
either directly or indirectly. Sri Lanka expresses its 
concern regarding bombings that kill innocent civilians 
and even unborn children in many situations across the 
world.


Sri Lanka expresses deep concern regarding 
unilateral economic measures against developing 
countries and is a consistent supporter of the call of the 
General Assembly for an end to the unjust economic, 
commercial and financial embargo against Cuba. 
Unilateral sanctions of this nature, which impact on a 
country’s innocent population, are unethical.

Despite being affected by terrorism, Sri Lanka has 
achieved most Millennium Development Goals. Sri 
Lanka has succeeded in being ranked ahead of all South 
Asian countries in the 2013 Human Development Index. 
Through the adoption of the National Development 
Strategy — the Mahinda Chinthana, or Vision for the 
Future — the Government of Sri Lanka embarked on 
an inclusive and rural-centric development programme. 
That involved bold policy decisions connected with 
macroeconomic management, revitalization of 
agriculture, infrastructure development, including 
roads and expressways, ports and airports, irrigation and 
water distribution, a strong telecommunication network 
and well-distributed urban and township development 
resulting in 7.8 per cent gross domestic product growth 
this year and per capita income of $3,280 in 2013. It 
is also a matter of deep satisfaction to recognize that 
the economic and political empowerment of the people 
of the North, supported by massive investment in 
infrastructure and livelihoods, have also contributed to 
this growth.

Sri Lanka’s information technology literacy grew 
steadily from a mere 3 per cent in 2005 to almost 
50 per cent in 2014. Sri Lanka’s Nenasala Programme 
was awarded the prestigious Bill and Melinda Gates 
Foundation Award as the best rural information 
technologyaccess programme in the world.

With the end of terrorism in May 2009, in keeping 
with my responsibilities to my people, large-scale post-
conflict reconstruction, rehabilitation and resettlement 
initiatives were implemented in the north in a relatively 
short period of four years. Most importantly, democratic 
structures in the North have been re-established. 
Elections to the Northern Provincial Council were held 
in September 2013 after a lapse of 28 years, upholding 
the democratic tradition in Sri Lanka which has been 
consistently protected since 1931, the year we attained 
universal franchise.

I recall in this context the visit to Sri Lanka of the 
Secretary-General just a week after the conclusion of 
the conflict, when a new era of peace had dawned. That 
was a manifestation of the close cooperation between 
my country and the United Nations and our commitment 
to working together in the future.

We continue on a deeply satisfying and transformative 
journey in the interests of all the people of Sri Lanka. In 
carrying out this task we work in accordance with our 
traditional foreign policy of friendship towards all and 
enmity towards none. We hope that the international 
community will reciprocate and assist Sri Lanka in 
its domestic process of reconciliation and economic 
development without exerting undue pressure on us.

We have gained inspiration from the words of 
Gautama the Buddha who said that the purpose of all 
human endeavour must be to construct order out of 
chaos and harmony out of strife. True to these words 
of wisdom, the Government of Sri Lanka remains 
committed to its objective of pursuing the processes of 
reconciliation and nation building, undeterred by ill-
motivated criticism.
